GOODWYN, Justice.
This is an original petition by a state prisoner “for a writ of mandamus to the Circuit Court of Montgomery County, Alabama, ordering said Court to send up the records of the hearing had in that Court on his petition for Writ of Habeas Corpus on April 10, 1963.” The petition here recites that the petition in the circuit court was denied on April 10, 1963, and that petitioner, on May 6, 1963, “appealed this decision to the Supreme Court of Alabama.”
There being nothing before us, other than the instant petition, showing or indicating that petitioner took an appeal from the judgment denying him habeas corpus, we directed the clerk of the circuit court of Montgomery County “to make diligent search of his records and make known to this Court whether or not the petitioner, George Pirkle, perfected an appeal to the Supreme Court of Alabama on or about the 6th day of May, 1963, from an order denying a Petition for Writ of Habeas Corpus in the Circuit Court of Montgomery County, Alabama, on or about the 10th day of April, 1963.” The circuit clerk has replied that he has made a diligent search of the records on file in his office and that such records do not disclose the taking of an appeal by petitioner on May 6, 1963, or on any other date, from the circuit court order of April 10, 1963.
It appearing that no appeal was taken from said order of April 10, 1963, we have no alternative but to dismiss the petition for mandamus. It is so ordered.
Petition dismissed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.